Title: George Jefferson to Thomas Jefferson, 19 October 1810
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
             Richmond 19th Octr 1810
          
            James sets off with the ewes in apparently good condition: it would be well however for them to be occasionally examined, as I am told that a part of the flock have the scab very badly.
          I suppose you know that by proper treatment, if taken in time, it may be cured very easily.
           The Pauler & Aquirrez are distinguishable by the marks P & A with tar.— James likewise carries the goblets, together with the three other small parcels formerly mentioned.—the second volume of the collection of laws is not yet ready for delivery. it has just been printed, but is not yet bound.
          I hope in the course of next week to have the pleasure of seeing you, and am 
          
            Dear Sir Your Very humble servt
            
 Geo. Jefferson
          
        